                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                     5:19-cv-00467-BO

 JUSTIN J. WHITE,

                         Plaintiff,

 v.

 VANCE COUNTY, NORTH CAROLINA,
 VANCE COUNTY SHERIFF’S OFFICE,
 PETER WHITE, in his official and individual
 capacities, LAWRENCE D. BULLOCK, in
 his official and individual capacities,
 WELDON WALLACE BULLOCK, in his
 official and individual capacities.

                         Defendants.




      PLAINTIFF’S MOTION TO STRIKE DEFENDANTS’ AMENDED RESPONSE/
   PLAINTIFF’S REPLY MEMORANDUM IN SUPPORT OF MOTION TO COMPEL AND
                          SANCTION DEFENDANTS

      Plaintiff, Justin White, by his undersigned counsel, hereby respectfully submits this Motion to

Strike Defendants’ Amended Response, and in the alternative, Reply Memorandum in Support of his

Motion to Compel Defendant to fully respond to plaintiff’s First Set of Interrogatories, Document

Requests and Request for Admissions to Defendants (collectively “Discovery”) and sanction

Defendants. This memo sets forth the basis for an Order striking Defendants’ filing and sanctioning

their behavior.

      Rule 12(f) of the Federal Rules of Civil Procedure authorizes courts to order stricken from “any

pleading any insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Id.

Courts have held that motions are not pleadings. “The exception to this principle is that a Court may

‘choose to strike a filing that is not allowed by local rule, such as a sur-reply filed without leave of




               Case 5:19-cv-00467-BO Document 46 Filed 10/08/20 Page 1 of 6
court.’” Ysais v. N.M. Judicial Standard Comm’n, 616 F. Supp. 2d at 1184 (citing In re Hopkins, 162

F.3d 1173, 1998 WL 704710, *3 n.6 (10th Cir. 1998)).

   Defendants’ Response is a document to be stricken because it: 1) mischaracterizes the facts, 2) adds

no relevant value, and 3) is untimely.

   Defendants primarily contend that because Plaintiff served a deposition notice by fax and mail that

Plaintiff is selecting when to abide by the Federal Rules of Civil Procedure (the “Rules”) and when not

to. Defendants’ contention is untrue.

   Defendants are playing an irresponsible and inconsiderate game during a time in which people’s

lives, health and safety are at risk. Plaintiff served Defendants by mail because Plaintiff has a duty and

obligation to obtain information in support of his claims. Plaintiff cannot sit around and hope that

Defendants will act with more respect. Plaintiff was forced to serve in the manner in which Defendants

have implicitly expressed. Plaintiff rose above and continues to exhibit a manner of professionalism

even though Defendants have been unreasonable throughout the litigation and exhibit a disregard to

Plaintiff’s and other citizen’s safety, even young children.

    Good-faith requires the strict observance of health expectations as outlined by the Center for

Disease Control. Since Plaintiff’s initial request to minimize hand-on contact with litigation materials,

the current president of the United States has contracted COVID-19. Moreover, Plaintiff’s attorney has

clients who have caught the deadly virus, which exacerbates the need to avoid the many ways the virus

can spread. Plaintiff’s attorney is not asking Defendant’s attorney to do anything that she isn’t willing

to do herself; for example, Defendant’s counsel requested a virtual contact when convenient for him

and Plaintiff’s attorney complied. And at the same time, he refuses to comply with Plaintiff’s requests

for the same, specifically ignoring Plaintiff’s requests for meeting dates that work for him and his

clients for electronic depositions. Plaintiff’s request is of mutual benefit for both Plaintiff and

Defendant as he elderly clients whom are members of a high-risk population. Defendant’s Counsel’s

conduct not only stifles and frustrates the litigation process, but undermines public health.

              Case 5:19-cv-00467-BO Document 46 Filed 10/08/20 Page 2 of 6

                                                      2
   As an example of Defendants’ behavior, Defendants still refuse to abide by the Rules and

communicate with Plaintiff in his requested method of communication. Defendants are well aware of

the Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure that consent in writing is a prerequisite for

service via electronic means. Plaintiff—himself—has made that request (in writing) on numerous

instances and even informed Defendants as to reasons why the request was made. Defendants have

made a contentious decision to refuse to honor the Rules and respond to Plaintiff’s request for email

communications and continue to send pertinent communications through the mail—although they were

responding by email before.

   Defendants also continue to refuse to meet and confer. Defendants continue to refuse to provide

dates that they can meet and confer or for other discovery. Defendants have been unreasonably

difficult for the sole purpose of leveraging and interfering with the progression of this litigation. Being

so unreasonable during this climate is more than a lack of collegiality; it is a mockery of the profession

and current COVID-19 pandemic.

   Defendants’ actions are a poor reflection of litigation, basic decency and especially egregious to

women and women in this profession, as Defendants’ counsel is attempting to leverage the plight of

women who oppose him and practice law. Such insensitive behavior is indicative of a pattern of

disregard for the dignity of womanhood in the profession—along with the many hats that women in the

wear. This conduct is in direct opposition of the ideals of decency and inclusivity this profession has set

out to achieve.

   Furthermore, Defendants have been served properly with discovery requests. Under Rule 5 of the

Federal Rules of Civil Procedure, “A paper is served under this rule by: . . . sending it to a registered

user by filing it with the court’s electronic-filing system OR sending it by other electronic means that

the person consented to in writing . . . .” Id. (emphasis added). Plaintiff filed discovery requests

through ECF and served Defendant by ECF, not any “other electronic means” that requires written

consent. Defendants have yet to respond and their time to do so has expired.

              Case 5:19-cv-00467-BO Document 46 Filed 10/08/20 Page 3 of 6

                                                     3
    True, there is authority that stands for the proposition that registration with ECF does not mean that

a party consents to other types of “other electronic means”. But service through ECF is service and

does not fall under the “other electronic means”. See generally Fox v. Am. Airlines, Inc., 295 F. Supp.

2d 56, 2003 U.S. Dist. LEXIS 22371 (D.D.C. 2003), aff'd, 389 F.3d 1291, 363 U.S. App. D.C. 459,

2004 U.S. App. LEXIS 24651 (D.C. Cir. 2004). Local Rule 5.1(b) even provides support for the

contention that Discovery has been served: “Only an attorney who is registered in CM/ECF may file

documents electronically. Registration constitutes written consent to service of all documents by

electronic means as provided by the Federal Rules of Civil Procedure and the Policy Manual.” Id.

Plaintiff attempted to open the dialogue with Defendants about the matter. Defendants again ignored

Plaintiff.

    In addition, Defendants were served by electronic means even prior to ECF service. Plaintiff

emailed Defendants his Discovery. Defendants printed off Plaintiff’s emailed Discovery. Defendants

then drafted a letter to Plaintiff identifying said Discovery. Defendants mailed Plaintiff a copy of that

Discovery along with receipt of those requests in their letter. Now, Defendants say that they have not

been served with Discovery. Defendants’ interpretation of the statute leads to an absurd result.

    As a parallel the North Carolina in Washington v. Cline, 750 S.E.2d 843 (2013) rejected such

absurdity under the more stringent requirements of Rule 4 of the North Carolina Rules of Civil

Procedure, a that is more stringent and incorporated into these Rules. There, the Washington Court

reasoned that “the crucial inquiry is whether addressees received the summons and complaint, not who

physically handed the summons and complaint to the addressee.” Id. Service under Rule 4 more than

satisfies service under Rule 5.

    Service has been effectuated and Defendants are estopped from asserting insufficient service of

process. Defendants have purposefully interfered with proper service of documents, by their refusal to

respond to Plaintiff when Plaintiff with the hope that they can runout the discovery timeline. Equity

demands that Defendants not be allowed to capitalize off of such actions.

              Case 5:19-cv-00467-BO Document 46 Filed 10/08/20 Page 4 of 6

                                                    4
   Even if Defendants had a reason to file updated Response, it is untimely. Defendants are not

entitled to expand its responsive arguments at this stage.

   For the reasons identified above, Justin White requests the above-stated relief and an order that

directs Defendants to behave reasonably.

       Respectfully submitted this 8th day of October 2020.



                                           /s/ Sharika M. Robinson

                                        SHARIKA M. ROBINSON,
                                        North Carolina Bar No.: 44750
                                        THE LAW OFFICES OF SHARIKA M ROBINSON, PLLC
                                        10230 Berkeley Place Drive, Suite 220
                                        Charlotte, NC 28262
                                        Telephone: (704) 561 6771
                                        Telefax: (704) 561-6773
                                        Counsel for Plaintiff Justin J. White




             Case 5:19-cv-00467-BO Document 46 Filed 10/08/20 Page 5 of 6

                                                    5
                                    CERTIFICATE OF SERVICE

  I hereby certify that on October 8, 2020, the foregoing was served on the following by electronic

mail:

                              Christopher Geis (Chris.Geis@wbd-us.com)

                                   ATTORNEY FOR DEFENDANTS



        This, 8th day of October 2020.


                                          /s/ Sharika M. Robinson
                                          SHARIKA M. ROBINSON,
                                          North Carolina Bar No.: 44750
                                          The Law Offices of Sharika M. Robinson, PLLC
                                          10230 Berkeley Place Drive, Suite 220
                                          Charlotte, NC 28262
                                          Telephone: (704) 561 6771
                                          Telefax: (704) 561-6773
                                          srobinson@sharikamrobinsonlaw.com
                                          Counsel for Plaintiff Justin J. White




             Case 5:19-cv-00467-BO Document 46 Filed 10/08/20 Page 6 of 6

                                                  6
